F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                       UNITED STATES COURT OF APPEALS
                                                                           AUG 14 2003
                              FOR THE TENTH CIRCUIT
                                                                       PATRICK FISHER
                                                                                Clerk

    ERNEST YOUNG, JR.,

                  Plaintiff-Appellant,

    v.                                                    No. 02-3178
                                                  (D.C. No. 00-CV-2544-JWL)
    THOMAS E. WHITE,                                       (D. Kan.)
    Secretary of the Army,                           (200 F. Supp. 2d 1259)

                  Defendant-Appellee.


                              ORDER AND JUDGMENT          *




Before EBEL , PORFILIO , and McCONNELL , Circuit Judges.




         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination

of this appeal.    See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       Plaintiff seeks review of the district court’s order granting defendant’s

motion for summary judgment.       See Young v. White , 200 F. Supp. 2d 1259, 1279

(D. Kan. 2002). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

We review the district court’s decision de novo, employing the same standard as

did the district court.   Amro v. Boeing Co. , 232 F.3d 790, 796 (10th Cir. 2000).

Summary judgment is appropriate if no genuine issue as to any material fact is

in dispute and the moving party is entitled to judgment as a matter of law.

Fed. R. Civ. P. 56(c).

       Plaintiff filed this action alleging racial discrimination and retaliation for

filing an Equal Employment Opportunity complaint. In his complaint, he recited

numerous instances which he contended showed that his supervisor had

discriminated against him or otherwise created a hostile work environment.

He complained generally of actions taken by the Requirements Documentation

Directorate (RDD) director and his immediate supervisor, Col. Roger

Spickelmeir, over the course of several years. These instances included, among

numerous other matters, failure to support some of plaintiff’s suggestions,

bypassing plaintiff and dealing directly with plaintiff’s subordinates (which

plaintiff did not suggest was beyond Col. Spickelmeir’s authority as director),

recommending an internal army investigation, issuing plaintiff a written

performance counseling memorandum, selecting one of plaintiff’s branch chiefs


                                            -2-
for plaintiff, and issuing a mid-point counseling memorandum rating plaintiff as

satisfactory (rather than excellent) in two subcategories. Plaintiff offered these

complaints about his treatment, but he did not allege he was fired or demoted.

To the contrary, he was promoted to division chief, the highest civilian position

within the RDD, where he has worked for the past ten years since retiring from

active military duty.

       The district court carefully considered plaintiff’s litany of grievances in

light of the appropriate summary judgment standards and properly concluded that

none of the specific acts listed by plaintiff fall within the category of an adverse

employment action.      Young , 200 F. Supp. 2d at 1272 (“Simply put, plaintiff has

presented no evidence that any tangible job consequence accompanied any of

Colonel Spickelmeir’s actions.”). We agree with the district court’s thorough

evaluation and analysis on this point. An adverse employment action “does not

extend to a mere inconvenience or an alteration of job responsibilities,” but rather

“the employer’s conduct must be materially adverse to the employee’s status.”

Wells v. Colo. Dep’t of Transp.   , 325 F.3d 1205, 1212-13 (10th Cir. 2003)

(citations and quotations omitted). “A tangible employment action constitutes

a significant change in employment status, such as hiring, firing, failure to

promote, reassignment with significantly different responsibilities, or a decision

causing a significant change in benefits.”     Burlington Indus., Inc. v. Ellerth   ,


                                             -3-
524 U.S. 742, 761 (1998). Plaintiff has failed to demonstrate any adverse

employment action.

      We cannot improve upon the district court’s thorough evaluation and

analysis of plaintiff’s claims. Accordingly, the judgment of the United States

District Court for the District of Kansas is AFFIRMED for substantially the

reasons stated by the district court.


                                                   Entered for the Court



                                                   David M. Ebel
                                                   Circuit Judge




                                        -4-